Title: To George Washington from John Mathews, 24 March 1780
From: Mathews, John
To: Washington, George


          
            Sir,
            Philadelphia March 24th 1780
          
          Mr Kinloch One of the Delegates of South Carolina arrived here yesterday in Twenty three days, from that place. He says the British troops, were in the same position as on the 25 of February, (as your Excy has already been informed). Genl Hogan had arrived with the No. Carolina Brigade. Genl Woodford on the 11 Inst. was 380 miles distant from Chs Town Genl Scott, had at last proceeded for that place alone. The troops that were under his Command remained at Petersburg without the least appearance of moving. The lines of Chs Town were compleated, & the harbour well secured by a respectable Naval armament, & wanted

nothing to render it almost impregnable, but a larger body of men, than they then had, or had any prospect of soon obtaining, for it’s defence. It was the general opinion when he came away, that the enemy had met with material losses at Sea, either in men, or some of their capital Store ships, which caused their inactivity, as they had been possessed of the principal part of the ground they then occupied For twenty one days. Genl Lincoln commanded in Chs Town, & Genl Moultrie at a post—24 miles from the town (Bacon’s bridge, an important pass on Ashley river) with a body of between 400 & 500 horse, & a few Infantry.
          The inactivity of the enemy in So. Carolina & the arrival of the Roebuck, with the transports from thence, at New York, seems to countenance the opinion, of the enemy’s being unprepared for an attack, & which may probably not take place before the return of those Ships from N: York. In this event it will give time for the Virginia troops to get up, which will be a most fortunate circumstance. I thought it advisable to give Your Excy this information as it may lead to your obtaining some usefull intelligence from a certain quarter. I have the Honour to be with great respect Yr Excys most Obedt servt
          
            Jno. Mathews
          
        